Exhibit 99.3 FINANCIAL STATEMENTS OF SL INDUSTRIES, INC. Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets as of December31, 2010 and 2009 Consolidated Statements of Income for the years ended December31, 2010, 2009 and 2008 Consolidated Statements of Shareholders Equity for the years ended December31, 2008, 2009 and 2010 Consolidated Statements of Cash Flows for the years ended December31, 2010, 2009 and 2008 Notes to Consolidated Financial Statements Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders SL Industries, Inc. We have audited the accompanying consolidated balance sheets of SL Industries, Inc. (a New Jersey Corporation) and its subsidiaries (the Company) as of December31, 2010 and 2009 and the related consolidated statements of income and comprehensive income, changes in shareholders’ equity and cash flows for each of the three years in the period ended December31, 2010. Our audits of the basic financial statements included the financial statement schedule listed in the index appearing under ScheduleII, Valuation and Qualifying Accounts. These financial statements and financial statement schedule are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements and financial statement schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of SL Industries, Inc. and its subsidiaries as of December31, 2010 and 2009, and the consolidated results of their operations and their cash flows for each of the three years in the period ended December31, 2010, in conformity with accounting principles generally accepted in the United States of America. Also in our opinion, the related financial statement schedule, when considered in relation to the basic financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. /s/ Grant Thornton LLP Philadelphia, Pennsylvania March31, 2011 2 SL INDUSTRIES, INC. CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Other current assets Deferred income taxes, net Total current assets Property, plant and equipment, net Deferred income taxes, net Goodwill Other intangible assets, net Other assets and deferred charges, net Total assets $ $ LIABILITIES Current liabilities: Debt, current portion $ $ — Accounts payable Accrued income taxes Accrued liabilities: Payroll and related costs Other Total current liabilities Debt, less current portion — — Deferred compensation and supplemental retirement benefits Other long-term liabilities Total liabilities Commitments and contingencies SHAREHOLDERS’ EQUITY Preferred stock, no par value; authorized, 6,000,000 shares; none issued $ — $ — Common stock, $.20 par value; authorized, 25,000,000 shares; issued,6,963,000 and 8,298,000 shares, respectively Capital in excess of par value Retained earnings Accumulated other comprehensive (loss) ) ) Treasury stock at cost, 2,477,000 and 2,166,000 shares, respectively ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 SL INDUSTRIES, INC. CONSOLIDATED STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, Net sales $ $ $ Cost and expenses: Cost of products sold Engineering and product development Selling, general and administrative Depreciation and amortization Restructuring costs — Total cost and expenses Income from operations Other income (expense): Amortization of deferred financing costs ) ) ) Fire related loss, net ) — — Interest income Interest expense ) ) ) Income from continuing operations before income taxes Income tax provision Income from continuing operations (Loss) from discontinued operations (net of tax) Net income $ $ $ Basic net income (loss)per common share Income from continuing operations $ $ $ (Loss) from discontinued operations (net of tax) Net income $ $ $ Diluted net income (loss)per common share Income from continuing operations $ $ $ (Loss) from discontinued operations (net of tax) Net income $ $ $ Shares used in computing basic net income (loss) per common share Shares used in computing diluted net income (loss) per common share SL INDUSTRIES, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE YEARS ENDED DECEMBER 31, Net income $ $ $ Other comprehensive income (net of tax): Foreign currency translation ) ) Comprehensive income $ $ $ See accompanying notes to consolidated financial statements. 4 SL INDUSTRIES, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2008, 2 Accumulated Common Stock Capital in Other Total Issued Held In Treasury Excess of Retained Comprehensive Shareholders’ Shares Amount Shares Amount Par Value Earnings (Loss) Equity Balance December31, 2007 $ ) $ ) $ $ $ ) $ Net income Foreign currency translation ) ) Other, including exercise of employee stock options and related income tax benefits Stock-based compensation Treasury stock sold Treasury stock purchased ) ) ) Balance December31, 2008 $ ) $ ) $ $ $ ) $ Net income Foreign currency translation ) ) Stock-based compensation Treasury stock sold ) Treasury stock purchased ) ) ) Balance December31, 2009 $ ) $ ) $ $ $ ) $ Net income Foreign currency translation Other, including exercise of employee stock options and related income tax benefits ) Stock-based compensation Repurchase and retirement of common stock ) Treasury stock sold Treasury stock purchased ) ) ) Balance December31, 2010 $ ) $ ) $ $ $ ) $ See accompanying notes to consolidated financial statements. 5 SL INDUSTRIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, OPERATING ACTIVITIES: Net income $ $ $ Adjustment for losses from discontinued operations Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by operating activities: Depreciation Amortization Amortization of deferred financing costs Stock-based compensation Tax benefit from exercise of stock options ) — ) Non-cash compensation expense (benefit) ) ) Non-cash fire related loss — — Non-cash restructuring — — (Recoveries of) provisions for losses on accounts receivable ) ) Cash surrender value of life insurance policies ) ) Deferred compensation and supplemental retirement benefits Deferred compensation and supplemental retirement benefit payments ) ) ) Deferred income taxes ) ) Loss on sales of equipment Changes in operating assets and liabilities, excluding effects of business combinations and dispositions: Accounts receivable ) Inventories ) Prepaid expenses ) ) Other assets ) Accounts payable ) Other accrued liabilities ) ) Accrued income taxes ) Net cash provided by operating activities from continuing operations Net cash (used in) operating activities from discontinued operations ) ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) ) Purchases of other assets ) ) ) NET CASH (USED IN) INVESTING ACTIVITIES ) ) ) FINANCING ACTIVITIES: Proceeds from Revolving Credit Facility Payments of Revolving Credit Facility ) ) ) Payments of deferred financing costs ) ) ) Repurchase and retirement of common stock ) — — Treasury stock purchases ) ) ) Treasury stock sales Proceeds from stock options exercised — Tax benefit from exercise of stock options — NET CASH (USED IN) PROVIDED BY FINANCING ACTIVITIES ) ) Effect of exchange rate changes on cash ) ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ $ See accompanying notes to consolidated financial statements. 6 Notes To Consolidated Financial Statements Note 1. Summary Of Significant Accounting Policies Background: SL Industries, Inc. (the “Company”), a New Jersey corporation, through its subsidiaries, designs, manufactures and markets power electronics, motion control, power protection, power quality electromagnetic products and specialized communication equipment that is used in a variety of commercial and military aerospace, computer, datacom, industrial, medical, telecom, transportation and utility equipment applications. Its products are incorporated into larger systems to increase operating safety, reliability and efficiency. The Company’s products are largely sold to original equipment manufacturers, the utility industry, and, to a lesser extent, commercial distributors. The Company’s customer base is primarily located in the United States. The Company’s operating subsidiaries are described and defined in Note 16. The Company’s discontinued operations are described and defined in Note 2. Basis Of Consolidation: The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All material intercompany accounts and transactions have been eliminated in consolidation. Use Of Estimates: The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The most significant areas that require the use of management estimates relate to product warranty costs, accrued liabilities related to litigation, allowance for doubtful accounts, allowance for inventory obsolescence and environmental costs. Reclassifications: Certain reclassifications have been made to prior period Consolidated Statement of Cash Flows to conform to the current year presentation. Cash Equivalents: The Company considers all highly liquid debt instruments with an original maturity date of three months or less and investments in money market accounts to be cash equivalents. At December31, 2010 and December31, 2009, cash and cash equivalents held in the United States are held principally at one financial institution. Accounts Receivable: The Company’s accounts receivable primarily consist of trade receivables and are reported net of allowances for doubtful accounts of approximately $585,000 and $651,000 as of December31, 2010 and December31, 2009, respectively. The Company’s estimate for the allowance for doubtful accounts related to trade receivables is based on two methods. The amounts calculated from each of these methods are combined to determine the total amount reserved. First, the Company evaluates specific accounts where it has information that the customer may have an inability to meet its financial obligations (e.g., bankruptcy or insolvency). In these cases, the Company uses its judgment, based on the best available facts and circumstances, and records a specific reserve for that customer against amounts due to reduce the receivable to the amount that is expected to be collected. These specific reserves are reevaluated and adjusted as additional information is received that impacts the amount reserved. Second, a general reserve is established for all customers based on several factors, including historical write-offs as a percentage of sales. If circumstances change (e.g., higher than expected defaults or an unexpected material adverse change in a major customer’s ability to meet its financial obligation), the Company’s estimates of the recoverability of amounts due could be reduced by a material amount. Receivables are charged off against the reserve when they are deemed uncollectible. 7 Inventories: Inventories are valued at the lower of cost or market. Cost is primarily determined using the first-in, first-out (“FIFO”) method. Cost for certain inventories is determined using the last-in, first-out (“LIFO”) method. The Company’s carrying cost of inventory is valued at the lower of cost or market as the Company continually reviews the book value of discontinued product lines to determine if these items are properly valued. The Company identifies these items and assesses the ability to dispose of them at a price greater than cost. If it is determined that cost is less than market value, then cost is used for inventory valuation. If market value is less than cost, then related inventory is adjusted to market value. If a write down to the current market value is necessary, the market value cannot be greater than the net realizable value, which is defined as selling price less costs to complete and dispose, and cannot be lower than the net realizable value less a normal profit margin. The Company also continually evaluates the composition of its inventory and identifies slow-moving and excess inventories. Inventory items identified as slow-moving or excess are evaluated to determine if reserves are required. If the Company were not able to achieve its expectations of the net realizable value of the inventory at current market value, it would have to adjust its reserves accordingly. The Company attempts to accurately estimate future product demand to properly adjust inventory levels. However, significant unanticipated changes in demand could have a significant impact on the value of inventory and of operating results. Property, Plant And Equipment: Property, plant and equipment are carried at cost and include expenditures for new facilities and major renewals and betterments. Maintenance, repairs and minor renewals are charged to expense as incurred. When assets are sold or otherwise disposed of, any gain or loss is recognized currently. Depreciation is provided primarily using the straight-line method over the estimated useful lives of the assets, which range from 25 to 40years for buildings, 3 to 15years for equipment and other property, and the lesser of the lease term or life of the asset for leasehold improvements. Goodwill And Other Intangibles: The Company follows Accounting Standards Codification (“ASC”) 350 “Intangibles — Goodwill and Other,” which requires that goodwill and other indefinite-lived intangible assets will no longer be amortized to earnings, but instead be subject to periodic testing for impairment. Intangible assets determined to have definitive lives will continue to be amortized over their estimated useful lives. The Company’s impairment testing is undertaken annually, or more frequently upon the occurrence of some indication that an impairment may take place. The Company conducted its annual impairment test as of December31, 2010. A two-step process is utilized to determine if goodwill has been impaired. In the first step, the fair value of each reporting unit is compared to the net asset value recorded for such unit. If the fair value exceeds the net asset value, the goodwill of the reporting unit is not adjusted. However, if the recorded net asset value exceeds the fair value, the Company would perform a second step to measure the amount of impairment loss, if any. In the second step, the implied fair value of the reporting unit’s goodwill is compared with the goodwill recorded for such unit. If the recorded amount of goodwill exceeds the implied fair value, an impairment loss is recognized in the amount of the excess. As a result of the testing that was conducted as of December31, 2010, the Company concluded that no impairment charge was warranted. However, there can be no assurance that the economic conditions currently affecting the world economy or other events may not have a negative material impact on the long-term business prospects of any of the Company’s reporting units. In such case, the Company may need to record an impairment loss, as stated above. There were no impairment charges related to goodwill and intangible assets recorded during 2010, 2009 and 2008. 8 Long-Lived Assets: The Company evaluates the recoverability of its long-lived assets in accordance with ASC 360 “Property, Plant, and Equipment.” The Company reviews long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of long-lived assets are measured by a comparison of the carrying amount of an asset to future cash flows expected to be generated by the asset, undiscounted and without interest or independent appraisals. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the asset exceeds the fair value of the assets. Revenue Recognition: Revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the purchase price is fixed or determinable and collectability is reasonably assured. Generally, those criteria are met at the time the product is shipped. Provisions are made at the time the related revenue is recognized for product returns, product warranties, rebates, certain stock scrap programs with distributors and other sales incentives offered by the Company to its customers. Freight revenues billed to customers are included in net sales and expenses for shipping products are included in cost of sales. Environmental Expenditures: Environmental expenditures that relate to current operations are charged to expense or capitalized, as appropriate. Expenditures that relate to an existing condition caused by formerly owned operations are expensed and recorded as part of discontinued operations. Expenditures include costs of remediation and legal fees to defend against claims for environmental liability. Liabilities are recorded when remedial efforts are probable and the costs can be reasonably estimated. The liability for remediation expenditures includes, as appropriate, elements of costs such as site investigations, consultants’ fees, feasibility studies, outside contractor expenses and monitoring expenses. Estimates are not discounted and they are not reduced by potential claims for recovery from insurance carriers. The liability is periodically reviewed and adjusted to reflect current remediation progress, prospective estimates of required activity and other relevant factors, including changes in technology or regulations. Deferred Financing Costs: Costs incurred in securing long-term debt are deferred and amortized on a straight-line basis over the term of the related debt. In the case of loan modifications, the Company follows the guidance provided by ASC 470-50 “Debt — Modification and Extinguishments.” The net deferred financing costs at December31, 2010 and December31, 2009 were $229,000 and $424,000, respectively. The financing cost amortization expense was $252,000, $351,000, and $77,000, for 2010, 2009, and 2008, respectively. Product Warranty Costs: The Company offers various warranties on its products. These warranties vary in length depending on the product. The Company provides for its estimated future warranty obligations in the period in which the related sale is recognized primarily based on historical experience. For 2010, 2009 and 2008, these expenses were $1,293,000, $728,000 and $898,000, respectively. 9 Advertising Costs: Advertising costs are expensed as incurred. For 2010, 2009 and 2008, these costs were $192,000, $214,000 and $245,000, respectively. Research And Development Costs: Research and development costs are expensed as incurred. For 2010, 2009 and 2008, these costs were $2,734,000, $2,987,000 and $3,287,000, respectively. Income Taxes: The Company accounts for income taxes based on the estimated effective annual income tax rates. The tax provision differs from taxes payable due to certain items of income, and expenses are recognized in different periods for financial statement purposes than for tax return purposes. The Company recognizes deferred tax assets and liabilities for the expected future tax consequences of temporary differences between the financial statement carrying amounts and the tax basis of assets and liabilities. The Company establishes valuation allowances if the Company believes that it is more likely than not that some of the deferred tax assets will not be realized. The Company does not recognize a tax benefit unless it is more likely than not that the benefit will be sustained on audit by the taxing authority based on the merits of the associated tax position. If the recognition threshold is met, the Company recognizes a tax benefit measured at the largest amount of the tax benefit that, based on the Company’s judgment, is greater than fifty percent likely to be realized. The Company records interest and penalties related to unrecognized tax benefits as income tax expense. Foreign Currency Conversion: Assets and liabilities of foreign operations are translated from local currency to U.S. dollars at the exchange rates in effect at the end of the fiscal period. Gains and losses from the translation of foreign operations are included in accumulated other comprehensive (loss)on the Company’s Consolidated Balance Sheets. Revenue and expenses are translated at the year-to-date average rate of exchange. Transaction gains and losses arising from currency exchange rate fluctuations on transactions denominated in a currency other than the local currency are included in the Company’s Consolidated Statements of Income. Net Income (Loss) Per Common Share: The Company has presented net income (loss)per common share pursuant to ASC 260 “Earnings Per Share.” Basic net income (loss)per common share is computed by dividing reported net income (loss)available to common shareholders by the weighted average number of shares outstanding for the period. Diluted net income (loss)per common share is computed by dividing reported net income (loss) available to common shareholders by the weighted average shares outstanding for the period, adjusted for the dilutive effect of common stock equivalents, which consist of stock options, using the treasury stock method. 10 The table below sets forth the computation of basic and diluted net income (loss)per share: December 31, December 31, December 31, (in thousands, except per share amounts) Basic net income available to common shareholders: Net income available to common shareholders from continuing operations $ $ $ Diluted net income available to common shareholders from continuing operations $ $ $ Shares: Basic weighted average number of common shares outstanding Common shares assumed upon exercise of stock options 36 11 80 Diluted weighted average number of common shares outstanding Basic net income (loss)per common share: Income from continuing operations $ $ $ (Loss) from discontinued operations (net of tax) Net income $ $ $ Diluted net income (loss)per common share: Income from continuing operations $ $ $ (Loss) from discontinued operations (net of tax) Net income $ $ $ For the years ended December31, 2010 and December31, 2009, approximately 106,000 and 253,000 stock options, respectively, were excluded from the dilutive computations. No stock options were excluded from the dilutive computations for the year ended December31, 2008. Stock options are excluded from dilutive computations when the option exercise prices are greater than the average market price of the Company’s common stock. Stock-Based Compensation At December31, 2010, the Company had stock-based employee compensation plans as described below. For the years ended December31, 2010, December31, 2009, and December31, 2008, the total compensation expense (included in selling, general and administrative expense) related to these plans was $174,000, $253,000, and $317,000 ($107,000, $156,000, and $196,000, net of tax), respectively. The Company maintains two shareholder approved stock option plans that have expired: the Non-Employee Director Nonqualified Stock Option Plan (the “Director Plan”) and the Long-Term Incentive Plan (the “1991 Incentive Plan”). Stock options issued under each plan remain outstanding. 11 The Director Plan provided for the granting of nonqualified options to purchase up to 250,000 shares of the Company’s common stock to non-employee directors of the Company in lieu of paying quarterly retainer fees and regular quarterly meeting attendance fees. Stock options granted under the Director Plan stipulated an exercise price per share of the fair market value of the Company’s common stock on the date of grant. Each option granted under the Director Plan is exercisable at any time and expires ten years from date of grant. The expiration date of the Director Plan was May31, 2003. The 1991 Incentive Plan enabled the Company to grant either nonqualified options, with an exercise price per share established by the Board’s Compensation Committee, or incentive stock options, with an exercise price per share not less than the fair market value of the Company’s common stock on the date of grant. Each option granted under the 1991 Incentive Plan is exercisable at any time and expires ten years from date of grant. The 1991 Incentive Plan expired on September25, 2001. On May14, 2008, the shareholders approved the 2008 Incentive Stock Plan (the “2008 Plan”). The 2008 Plan was proposed to create an additional incentive to retain directors, key employees and advisors of the Company. The 2008 Plan provides up to 315,000 shares of the Company’s common stock that may be subject to options and stock appreciation rights. Options granted under the 2008 Plan are required to stipulate an exercise price per share of not less than the fair market value of the Company’s common stock on the business day immediately prior to the date of the grant. Options granted under the 2008 Plan are exercisable no later than ten years after the grant date. During 2008, the Company granted 155,000 incentive options to select executives and a key employee under the 2008 Plan. The options issued vest in three equal installments, with the first installment vesting on the date of the grant and the remaining two installments each vesting on the second and third anniversary of the grant. During 2010, 135,000 of these options were cancelled in connection to the termination of certain executives in June2010. During 2010, the Company granted 160,000 stock options to select executives and key employees under the 2008 Plan. All stock options that were issued vest over a three year period except for one grant of 15,000 shares, in which 7,500 shares vested on the date of grant and the remainder vests on the first anniversary of the grant date. Compensation expense is recognized over the vesting period of the options. The fair value of all option grants was estimated using the Black-Scholes option pricing model with the following assumptions and weighted average fair values as follows: Year Ended Year Ended Year Ended December 31, December 31, December 31, 2009 (1) Weighted average fair value of grants $ — $ Valuation assumptions: Expected dividend yield % — % Expected volatility — Expected life (in years) — Risk-free interest rate % — % (1)No stock options were granted during fiscal 2009. 12 Stock Options Option activity under the principal option plans as of December31, 2010 and changes during the year then ended were as follows: Weighted Average Aggregate Remaining Intrinsic Shares Weighted Average Contractual Term Value (in thousands) Exercise Price (in years) (in thousands) (1) Outstanding as of December31, 2008 $ N/M Cancelled ) $ Outstanding as of December31, 2009 $ N/M Granted $ Exercised ) $ Cancelled ) $ Outstanding as of December31, 2010 $ $ Exercisable as of December31, 2010 $ $ (1)N/M — the aggregate intrinsic value was not material since the value was less than $1,000. The aggregate intrinsic value in the table above represents the total pretax intrinsic value (the difference between the Company’s closing stock price on the last trading day of fiscal 2010 and the exercise price, multiplied by the number of in-the-money options) that would have been received by the option holders had all option holders exercised their options on December31, 2010. This amount changes based on the fair market value of the Company’s stock. The total intrinsic value of options exercised for the years ended December31, 2010 and December31, 2008, was $568,000 and $26,000, respectively. No options were exercised during fiscal 2009. As of December31, 2010, $877,000 of total unrecognized compensation cost related to stock options is expected to be recognized over a weighted-average period of 2.6years. Tax benefits resulting from tax deductions in excess of the compensation cost recognized for those options are classified as financing cash flows. Cash received from option exercises for the year ended December31, 2010 was $754,000. The actual tax benefit realized for the tax deduction from option exercises of the share-based payment units totaled $67,000 and $97,000 for the fiscal years ended December31, 2010 and December31, 2009. The Company has applied the “Short-cut” method in calculating the historical windfall tax benefits. All tax shortfalls will be applied against this windfall before being charged to earnings. 13 The following table summarizes the Company’s Director Plan for fiscal years 2009 and 2010. Shares Weighted Average (in thousands) Option Price Exercise Price Outstanding and exercisable as of December 31, 2008 $
